Citation Nr: 0601761	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for trichotillomania.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from July 1990 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for PTSD 
and trichotillomania (hair pulling). 


REMAND

The appellant submitted a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in October 2004, in which he indicated 
that he wished a hearing before a Veterans Law Judge (VLJ) of 
the Board sitting at the RO.  Although a hearing was 
scheduled in December 2005, he did not appear for the 
hearing.  In a November 2005 letter, the veteran requested 
that his hearing be rescheduled because records requested 
from the National Personnel Records Center had not been 
received and he wanted time to have these records reviewed by 
a psychiatrist prior to the hearing.  The Board has accepted 
the veteran's explanation as good cause for his failure to 
appear.  See 38 C.F.R. §§ 20.703, 20.704 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The RO should schedule the appellant for 
the next available hearing before a VLJ 
of the Board sitting at the RO.  He 
should be notified of the time and place 
of this hearing at his last reported 
address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


